 In the Matter Of GREENVILLE FINISHING COMPANY, INC., EMPLOYERandUNITED TEXTILE WORKERS OF AMERICA, A. F. L., PETITIONERCase No. 1-R-31M.Decided October 09, 1946Mr. William C. Waring,of Providence, R. I., for the Employer.Mr. Charles Suisman,of New London, Conn., for the Petitioner.Mr. Charles S. Joelson,of Paterson, N. J., for the Intervenor.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Provi-dence, Rhode Island, on August 19, 1946, before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGreenville Finishing Company, Inc., is a Rhode Island corporation,with its plant and principal office in Greenville, Rhode Island. It isengaged in dyeing, finishing, bleaching, and printing of cotton rayonfabrics.Its principal raw materials are cotton and rayon, which itreceives from its customers as commission agents.Annual com-missions received from its customers are in excess of $100,000.Allof the fabrics finished by the Employer are shipped by it to pointsoutside the State of Rhode Island.The Employer does not deny, and we find, that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Federation of Dyers, Finishers, Printers and Bleachers of America,herein called the Intervenor, is a labor organization affiliated with the71 N. L.R. B, No. 68.436 GREENVILLEFINISHING COMPANY, INC.437Congress of Industrial Organizations, claiming to represent employ-ees of the Employer.III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Employer and the Intervenor executed their first collectivebargaining agreement in 1940.On October 1, 1943, a new contract wasexecuted by them which provided that it should remain in effect untilAugust 1, 1946,1 and from year to year thereafter unless either partynotified the other at least 60 days before August 1 of any year com-mencing with 1946 of a desire to "modify or terminate." In aboutOctober 1945, a work stoppage occurred at the Employer's plant.Thereafter, on November 1, 1945, the Employer notified the Intervenorby letter that it considered the stoppage a breach of contract and,therefore, the 1943 contract was abrogated.Shortly after December 1, 1945, however, the Employer condonedthe alleged breach of contract, withdrawing its abrogating action, andsometime in December negotiations between the Employer and theIntervenor commenced which culminated in a supplemental agreement,dated January 16, 1946.This agreement substantially changed the1943 contract with respect to conditions of employment, wages, andvarious benefits for all employees, and extended the expiration dateof that contract to August 1, 1947.1Meanwhile, on January 6, 1946, the Petitioner notified the Em-ployer of its claim to representation, and on January 8, 1946, theEmployer informed the Petitioner that an existing contract with theIntervenor, which would not expire until August 1, 1946, barredrecognition of the Petitioner's claim.On or about January 10, 1946,an officer of the Petitioner consulted with an attorney on the Board'sRegional staff, and apparently informed him of the Employer's re-sponse to the Petitioner's claim.The Petitioner's officer was accord-ingly advised that a petition at that time would be premature, andthe Petitioner did not then file a petition.After the execution of the 1946 agreement, the Intervenor andthe Employer drew up a new contract, which has not yet been exe-cuted.The evidence indicates, however, that this contract is intendedmerely to formalize, in a single instrument, the 1946 agreement andthose provisions of the 1943 contract not changed by the 1946 agree-IContractsfor 3-year terms are a custom in the industry.See for example,Matter ofThe United States Finishing Company,63 N. L R. B 5752 The 1946 agreement contains the following language :The termination clause in the agreement shall be amended to provide that no noticeof intention to terminate may be sent by either party to the other to effect a termina-tion prior to August1, 1947.It thus appears that the 60-day automatic renewal clause of the 1943 contract is continuedIn force, but that the initial termination date isnow August 1, 1947, instead of August 1,1946. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, and that there were no negotiations for new substantive ternsrelative to this as yet unexecuted contract.On June 14, 1946, the petition in this case was filed.At the time of the hearing, on August 19, 1946, negotiations betweenthe Employer and the Intervenor were proceeding with respect towages.But the 1946 agreement provides :It is agreed that there shall be no right on the part of eitherparty to reopen the question of wages until October 1, 1946.Thirty days prior to October 1, 1946, either party may givewritten notice of a request for a general wage increase or de-crease, and upon the giving of such notice, the parties shallpromptly negotiate such -request; provided, however, that theunion agrees that it will not make such a request, unless theTextileWorkers Union of America shall have reopened thequestion of wages on or before August 1, 1946, in the cotton andrayon textile industry in New England. 'If, after a period ofthirty days for negotiations, the parties are unable to agree, thematter shall be submitted to arbitration. It is understood andagreed that such wage reopening shall be confined to the questionof a general wage increase or decrease, and there shall be noright on the part of either party to raise or reopen any so-calledfringe issues not involving a general increase or decrease ofhourly piece-work rates... .The Intervenor and the Employer claim that the 1946 agreement isa bar to the present proceeding.It is necessary to consider first whether or not the negotiations rela-tive to wages which were proceeding at the time of the hearing con-stitute an "opening up" of the 1946 agreement during the pendencyof the petition, sufficient to prevent that agreement from operatingas a bar. InMatter of Olin Industries, Inc.,8an agreement was openedby the contracting parties while a petition was pending.The open-ing there consisted of discussing and negotiating a general wageincrease and reconsidering a ' reduction in the work week.We heldthat the agreement did not constitute a bar to the proceeding, becauseof the opening, finding that the wage and work-week negotiationswere not contemplated by the agreement.We reiterated the principleof theOlin Industriescase inMatter of U. S. Va'radium Corp .4There,2-weeks after a contract had been automatically renewed pursuant toits terms, negotiations were entered into by the contracting partiesconcerning the modification of wage rates.The rival union filed itspetition 2 days later.We found that the negotiations were not pro-vided for in the contract, and the contract was, therefore, "opened up."8 67 N. L. R. B. 1043.A 68 N.L. R. B. 389. GREENVILLEFINISHING COMPANY, INC.439We held, therefore, that the renewed contract was inoperative as a bar.However, we indicated in theVanadiumcase that negotiations formodifications which are provided for in a contract do not "open up"the contract, saying :The Board has held that where a contract provides for modifica-tions during its term, the negotiation or effectuation of suchmodification by the parties, without attempting to renew or extendthe terms of the contract, does not operate to open the contractso as to permit the representation claim of a rival union to raisea question concerning representation.We, are of the opinion that the negotiations in the instant casewere substantially within the scope of the provision in the 1946 agree-ment permitting wage negotiations.Accordingly, we find that therule enunciated in theOlin Industriescase does not apply here, andwe do not consider the 1946 agreement to have been "opened up" so asto prevent that agreement from constituting a bar.The Petitioner first notified the Employer of its claim to repre-sentation in January, before the execution of the 1946 agreement.Nevertheless, the Intervenor and the Employer contend that delayin filing the petition until June prevented such notice from beingoperative, under the doctrine of theGeneral Electric X-Raycase.5The Petitioner asserts, on the other hand, that sufficient extenuatingcircumstances exist to excuse this delay.But we are not persuadedthat the circumstances of this case justified the Petitioner's waitingto file its petition until more than 5 months after its initial claim torepresentation.We find, therefore, that the notice of January 6, 1946,was inoperative and cannot itself prevent the 1946 agreement frombarring an electionsAs the Petitioner's original claim to representation is found to havebeen inoperative, the filing of the petition on June 14, 1946, must beconsidered as the only effective notice to the Employer of the Peti-tioner's claim.7And since that petition was filedafterthe executionof the 1946, agreement, it was untimely unless, as contended by thePetitioner, this agreement, by "prematurely" extending the 1943 con-tract, cannot serve as a bars°Matter of General Electric X-Ray Corporation,67 N. L. R. B. 997.°There is no merit in the Petitioner's contentionthat the 1946agreementis not a contractat all because of the as yet unexecuted contract mentionedabove.It is clear that thislatter contract is intended merely to formalize,in one instrument,the 1946 agreement andthose provisionsof the 1943 contract which continue unchanged.'Cf.Matter of Ste. Genevieve Lime & Quarry Company,70 N. L. R. B. 1259;Matterof Fifth Ave.Shoe Corporation,69 N. L. R. B. 400.°The Intervenor and the Employercontend thatthe 1946 agreement cannot be deemeda premature extensionof the1943 contract,because thelatter hasbeen abrogated andhence no contract existed at the time the 1946 agreement was executed.However, whenthe Employer answeredthe Petitioner's first claim to representation,it indicated that the1943 contract was still in effect.Furthermore,the 1946 agreementindicateson its facethat it is revising the "existing agreement."Considering all the evidence, it is clear thatthe 1943 contract was still effective when the 1946 agreement was executed. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn theNorthwestern Publishing Companycase,° recently decidedby the Board, it was determined to limit the premature extensiondoctrine to those cases where notice of the petitioning union's claimto representation was made known to the employerbeforethe opera-tive date of an automatic renewal clause, or "Mill B date," 10 of anold contract. In that case, notice of the petitioning union's claim wasreceived by the employer after the Mill B date of an old contract be-tween the employer and the intervenor, and after the making of anew contract which superseded the old.Because of these two facts,Ave found that the new contract constituted a bar, holding:... notice of the petitioners' claim to representation wasreceived by the Employerafterthe Mill B date of the old con-tract between the Employer and the Intervenor.The new con-tract, therefore, could not itself have foreclosed the Petitioner,which had had reasonable opportunity to present timely noticeof its claim to the Employer before that date. But . . .[Petitioner] failed to do so.Had the Petitioner here filed its petition a reasonable time beforeJulie 1, 1946, we would direct an election on this record.Nothingin the events of January prevented or discouraged its taking suchaction.Here the only operative notice of its claim to representationis the petition which was filed after the Mill B date of the old con-tract, as in theNorthwesterncase.True, this employer knew thatthe Petitioner had made a conflicting claim to representation beforethe Employer executed the 1946 supplemental agreement with theIntervenor on January 16.Regardless of such knowledge, however,the Petitioner's opportunity to present timely notice of its repre-sentation claim was not foreclosed.Having waited until after June1, 1946, the Mill B date of the 1943 contract, the Petitioner may notrely upon an asserted implication of lack of good faith in the execu-tion of the January 16, 1946, agreement" The principle establishedin theNorthwesterndecision prevails.We find, accordingly, that the 1946 agreement is a bar to a currentdetermination of representatives.We shall, therefore, dismiss thepetition, without prejudice, however, to the filing of a new petitiona reasonable time before June 1, 1947, the next Mill B date of the 1946agreement.03-tatter of NorthwesternPublishingCompany (WVDAN), a corporation,71 N L R B.16710The operative date of an automatic renewal clause has come to be known as the "MillB date" of a contractMatter of Mill B,Inc,40 N L R B 346.11Our decision inMatter of Erie Concrete ifSteelSupplyCo , 55 N. L R. B 1124, isoverruled only to the limited extent that it is inconsistent with the opinion herein. GREENVILLEFINISHING COMPANY, INC.ORDER441The National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of em-ployees of Greenville Finishing Company, Inc., Greenville, RhodeIsland, filed by United Textile Workers of America, A. F. L., be, andit hereby is, dismissed without prejudice.